Citation Nr: 1416895	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral foot disability to include plantar fasciitis.

3.  Entitlement to service connection for scars, secondary to bilateral foot disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to May 1988 and February 2003 to July 2003.  He also served in the Illinois Air National Guard from June 2002 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The issue of entitlement to service connection for a bilateral knee disability has been raised by the record via the Veteran's testimony at the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over [it/them], and [it is/they are] referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the feet and back.  He testified that while he did not seek treatment for these disabilities during his military service, for fear of being medically discharged, he suffered ongoing chronic pain in the back and feet.  

Private treatment records show that the Veteran had surgery on his right foot in May 1998 and his left foot in February 2009.  It was also noted in September 2007 that the Veteran had a prior history of back surgery.  The service treatment records during the Veteran's periods active duty service are negative; however, given that the Veteran has presented competent medical evidence that he suffered injury to his feet and back during his active duty service, a medical opinion is warranted to determine whether the present disabilities in the feet and back are related to his military service.  The issue of aggravation of the right foot disability also has been raised, as he is shown to have had surgery on the foot prior to the second period of service in 2003.    

The Veteran also commented on a statement in July 2009 that he complained about his disabilities on appeal on his retirement physical.  The record shows that the Veteran had service with the Air National Guard of Illinois from June 2002 to July 2008.  The available service treatment records do not show any retirement physical.  Attempts should be made on remand to obtain this record.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the Veteran's retirement physical from his service in the Air National Guard of Illinois.  If efforts to obtain copies of the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

2.  Thereafter, schedule the Veteran for a VA examination by an orthopedic examiner.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current orthopedic disorders found to be present in the lumbar spine and feet.

The examiner also should provide an opinion as to the following:

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine and/or left foot disability (to include any scarring) had its clinical onset during active service or is related to any in-service disease, event, or injury, including strenuous manual labor duties, or manifested within one year of service separation.

(b)  The examiner also should determine whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a pre-existing right foot disability prior to service based on the surgery performed in May 1998.  If so, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the events reported by the Veteran in service, any resultant increase in the right foot disorder was due to the natural progress of the disease.  

(c)  If the examiner determines that there is no clear and unmistakable evidence of a pre-existing right foot disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present right foot disorder had its clinical onset during active service, or is related to any in-service disease, event, or injury, including the strenuous manual labor duties. 

In providing these opinions, the examiner should acknowledge any statements regarding a continuity of symptomatology since service and the Veteran's reports of undergoing strenuous manual labor duties in service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal.  If either of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



